DETAILED ACTION

Allowable Subject Matter

Claims 1-13 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest A semiconductor structure, comprising: a first source/drain structure comprising a first epitaxial layer in contact with the top surface of the first fin structure; and a second epitaxial layer over the first epitaxial layer and extending above a bottom surface of the gate dielectric layer; a blocking layer formed around the contact structure; and a silicide layer formed between the first source/drain structure and the contact structure, wherein a thickness of the silicide layer at a center of the silicide layer is greater than the thickness of the silicide layer at an edge of the silicide layer, a top surface of the silicide layer is within a region encircled by the blocking layer and is lower than a bottom surface of the blocking layer, wherein the top surface of the silicide layer is not vertically overlapped with the blocking layer, and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 17/119,529Docket No.: 0941-3629PUS3 Reply to Office Action of May 11, 2022Page 3 of 11 wherein the first source/drain structure has a raised height between the top surface of the first fin structure and the top surface of the first source/drain structure, and a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 1 to about 20 in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 11, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor structure, comprising: a source/drain structure comprising: a first epitaxial layer over the first fin structure; a second epitaxial layer over the first epitaxial layer; and an epitaxial capping layer over the second epitaxial layer; a silicide layer formed in contact with the source/drain structure, wherein the silicide layer has a curved bottom surface, the curved bottom surface of the silicide layer extends from the second epitaxial layer to the epitaxial capping layer and ends before reaching a top surface of the epitaxial capping layer; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 17/119,529Docket No.: 0941-3629PUS3Reply to Office Action of May 11, 2022Page 6 of 11a contact etch stop layer (CESL) over the source/drain structure and the gate spacer, wherein a bottommost point of the epitaxial capping layer is level with a surface of the CESL which interfaces a top surface of the fin structure in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 17, the prior art of record, alone or in combination does not disclose, teach or fairly suggest A semiconductor structure, comprising: a source/drain structure comprising a first epitaxial layer over the first fin structure; a second epitaxial layer over the first epitaxial layer; and an epitaxial capping layer over the second epitaxial layer; a contact etch stop layer (CESL) over the source/drain structure, wherein the epitaxial capping layer, the CESL, and the first fin structure intersect at a single point; a silicide layer formed in the opening; and a blocking layer formed in the opening, wherein a top surface of the silicide layer starting from and ending at a bottom surface of the blocking layer is a continuously curved surface, wherein the silicide layer is encircled by an inner surface of the blocking layer, and the inner surface is away from a sidewall surface of the opening in combination with the rest of the limitations of the claim.

The closest prior arts on record are Tak (US-20170222014-A1), Hseih (US-9941152-B2), Kim (US-20160027918-A1), Shimamune (US-20060138398-A1), Kim (US-20150035023-A1), Ching (US-20170053916-A1), Kwok (US-20150041852-A1), Chiang (US-20130113027-A1), Choi (US-20180286861-A1), Lin (US-20160043035-A1) and Choi (KR-2018112897-A). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-10, 12-13, 14-16 and 18-21 are also allowed being dependent on allowable claims 1, 11 or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 9-10, filed 08/01/2022, with respect to claims 1-13 and 15-21  have been fully considered and are persuasive.  The rejections of claims 1-13 and 15-21 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON J GRAY/Examiner, Art Unit 2897